                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
        Petitioner,                               §
                                                  §
v.                                                §   ACTION NO. 4:19-MC-30
                                                  §   JUDGE MAZZANT/JUDGE JOHNSON
JIMMY C. JOPLIN,                                  §
                                                  §
        Respondent.                               §

             AMENDED MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On June 15, 2019, the Magistrate Judge entered proposed findings of fact and recommendations

(Dkt. #7) that Respondent Jimmy C. Joplin be required to fully comply with the summonses issued

to him and to appear at the offices of the Internal Revenue Service as directed.

       Having received the Report of the United States Magistrate Judge, and no timely objections

being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

       Respondent Jimmy C. Joplin is hereby ORDERED to fully comply with the summonses

issued to him and to appear on August 28, 2019, at 1:00 p.m. at the offices of the Internal

Revenue Service, 4050 Alpha Road, Eighth Floor, Farmers Branch, Texas 75244, to meet

with IRS Revenue Officer Stephanie Meents or her designated agent, and produce the records

and testimony called for in the summonses.

       Upon notification from Petitioner that Respondent has fully complied with this order, the

case will be closed on the Court’s docket.
IT IS SO ORDERED.
SIGNED this 7th day of August, 2019.




                          ___________________________________
                          AMOS L. MAZZANT
                          UNITED STATES DISTRICT JUDGE




                                2
